ALLOWABILITY NOTICE
	
Status of Claims
Claims 3-4, 6-8, 10, 16 and 18 were cancelled.  Claims 1-2, 5, 9, 11-15, 17 and 19-24 are pending.

Objections/Rejections Withdrawn
	Objections and/or Rejections not reiterated from previous office actions are hereby withdrawn.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Salvatore A. Sidoti on 09 July 2021.
The application has been amended as follows:
Claim Amendments
oral enteric high-dose tablet is at most 35% higher than the mass of the active substance, wherein the oral enteric high-dose tablet has a resistance to fracture of above 160 N, wherein a release profile in the biodissolution test of mesalazine substantially corresponds to a release profile of two tablets each containing half the amount of mesalazine of the oral enteric high-dose tablet, and wherein the oral enteric high-dose tablet comprises a tablet core, a primer coating on the tablet core wherein the primer coating does not accelerate or otherwise modify the release of the active ingredient, a first enteric coating layer comprising a methacrylic acid methylmethacrylate copolymer having a ratio of free carboxyl groups to ester groups of 1:1 on the primer coating, and a second enteric coating layer comprising a methacrylic acid methylmethacrylate copolymer having a ratio of free carboxyl groups to ester groups of 1:2, or a mixture of a methacrylic acid methylmethacrylate copolymer having a ratio of free carboxyl groups to ester groups of 1:1 and a methacrylic acid methylmethacrylate copolymer having a ratio of free carboxyl groups to ester groups of 1:2, on the first enteric coating layer, the oral enteric high-dose tablet having a release rate of active ingredient in a buffer with a pH of 6.8 of at least 90% within 60 minutes and  wherein the first enteric coating layer and the second enteric coating layer makes up less than 10% by weight based on the total weight of the oral enteric high-dose tablet.

2.	(Currently Amended) The oral enteric high-dose tablet according to claim 1, wherein the proportion of the at least one excipient makes up at most 30% by weight based on the total weight of the oral enteric high-dose tablet.

5.	(Currently Amended) The oral enteric high-dose tablet according to claim 1, characterized in that the tablet contains 50 to 100 mg of povidone.

9.	(Currently Amended) The oral enteric high-dose tablet according to claim 1, wherein the oral enteric high-dose tablet has an oblong shape with parallel longitudinal sides and rounded narrow sides and the surfaces are biconvex curved and free from notches or breakage grooves.

14.	(Currently Amended) The oral enteric high-dose tablet according to claim 11 utilized for treatment of chronic inflammatory bowel diseases, wherein three oral enteric high-dose tablets are administered a day.

15.	(Currently Amended) The oral enteric high-dose tablet according to claim 14, wherein one oral enteric high-dose tablet each is administered in the morning, noon and evening.

17.	(Currently Amended) The oral enteric high-dose tablet according to claim 1, wherein the oral enteric high-dose tablet comprises at least one excipient consisting of polyvinyl pyrrolidone.

20.	(Currently Amended) The oral enteric high-dose tablet according to claim 1, wherein the oral enteric high-dose tablet completely dissolves in artificial intestinal juice comprising 0.3M phosphate buffer having pH 6.8 and a temperature of 37.0ºC ± 0.5ºC within 60 minutes.

oral enteric high-dose tablet completely dissolves in artificial intestinal juice comprising 0.3M phosphate buffer having pH 6.8 and a temperature of 37.0ºC ± 0.5ºC within 60 minutes.

22.-23.		(Canceled)

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: None of the cited prior art teaches or suggests an oral enteric high-dose tablet comprising 1000 mg of mesalazine and at least one excipient not containing matrix-forming substances, wherein the mass of the oral enteric high-dose tablet is at most 35% higher than the mass of the active substance, and the enteric oral high-dose tablet has a release rate of active ingredient in buffer with a pH of 6.8 of at least 90% within 60 minutes.  As evidenced by the instant specification, the instantly claimed composition while having twice the dose requires a lower amount of excipients compared to Salofalk® 500 mg enteric tablet (e.g. the oral enteric high-dose tablet is at most 35% higher than the mass of the active substance) but has the same release profile to Salofalk® 500 mg enteric tablet (e.g. a release rate of active ingredient in buffer with a pH of 6.8 of at least 90% within 60 minutes) (page 7, fifth paragraph and sixth paragraph of the instant specification).  Therefore, the claimed invention is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-2, 5, 9, 11-15, 17, 19-21 and 24 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619




/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619